t c memo united_states tax_court stephen s wang jr petitioner v commissioner of internal revenue respondent docket no filed date mark d pastor and robert t leonard for petitioner ronald m rosen for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure additions to tax for fraud under sec_6653 a and b of dollar_figure and percent of the interest due on dollar_figure respectively and an unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax for substantial_understatement of tax under sec_6661 of dollar_figure in the answer respondent asserted additions to tax for negligence under sec_6653 in the alternative to additions to tax for fraud at trial and on brief respondent sought an increased deficiency and increased additions to tax as a result of the parties’ stipulation that petitioner had unreported income of dollar_figure for taxable_year in addition to the dollar_figure unreported income determined by respondent in the deficiency_notice the issues for our consideration are whether petitioner is entitled to deduct legal fees or disgorgement payments as business_expenses under sec_162 or sec_165 whether petitioner’s deductions or losses resulted in a net_operating_loss nol if petitioner is not entitled to an nol whether he is entitled to the computational benefits of sec_1341 with respect to the disgorgement payment whether petitioner is liable in the alternative for additions to tax for fraud under sec_6653 and b or for negligence under sec_6653 and b and whether petitioner is liable for an addition_to_tax for a substantial_understatement under sec_6661 findings of fact2 at the time the petition was filed petitioner resided in irvine california from the fall of through the spring of petitioner attended the university of illinois at urbana- champaign majoring in finance petitioner left college after the spring semester only nine credits short of his bachelor's degree in date he completed the necessary credits and received a bachelor of science degree in finance with high honors petitioner left college in to work for morgan stanley co morgan stanley a new york investment banking firm for a 2-year internship as a junior analyst initially petitioner worked in the leveraged_buyout unit of morgan stanley’s merchant banking department he was transferred to the mergers and acquisitions department in date because of unsatisfactory work performance and remained in that department until date during the course of his employment at morgan stanley petitioner was privy to confidential business information some of the information was nonpublic or insider information regarding morgan stanley’s clients involved in actual and anticipated corporate combinations and other transactions such as mergers tender offers and leveraged buyouts petitioner was contractually and the stipulation of facts and the attached exhibits are incorporated herein by this reference statutorily obligated to keep the information confidential and not to use or disclose it for his personal benefit in late petitioner met mr fred lee who was then a client of morgan stanley mr lee a taiwanese national owned or had trading authority over a large number of securities and trading accounts with several domestic and foreign brokerage firms sometime in petitioner began selling insider information to mr lee that information had been obtained in the course of petitioner’s employment at morgan stanley mr lee used the insider information to buy and sell corporate securities earning an overall profit of approximately dollar_figure million from date through date mr lee paid petitioner at minimum dollar_figure and dollar_figure for the insider information during and respectively petitioner admitted that he and mr lee had discussed petitioner’s receiving an additional dollar_figure million in compensation petitioner received some cash payments directly from mr lee petitioner also received payments in the form of deposits to a bank account opened in fictitious or nominee names chosen by mr lee petitioner had a power_of_attorney over the bank account in mr lee paid petitioner at least dollar_figure in cash and dollar_figure that was deposited by mr lee into the bank account petitioner spent the dollar_figure within a year and did not deposit any of it into a bank account or keep any record of the money mr lee deposited an additional dollar_figure into the bank account in date in petitioner also sold insider information to mr jerome cronin a former university of illinois classmate in exchange for dollar_figure on date the securities_and_exchange_commission sec instituted a civil_action against petitioner and mr lee in the u s district_court for the southern district of new york for alleged violations of sections b and e of the securities exchange act of u s c sec_78j b and 78n e and sec rules 10b-5 and 14e-3 c f_r secs 10b-5 and 14e-3 promulgated thereunder sec v wang civ no ro s d n y the civil complaint contained allegations that mr lee purchased insider information from petitioner about companies and used that information to purchase securities the sec sought preliminary and permanent injunctions prohibiting petitioner and mr lee from participating in alleged securities law violations and from disposing of their assets the sec also sought to have petitioner and mr lee disgorge their profits derived from the insider information petitioner had sold to mr lee petitioner entered into a settlement of the civil_action with the sec and agreed to disgorge dollar_figure the amount remaining in the nominee bank account in the disgorgement was placed in a receivership fund to be used as restitution for investors who could show a loss due to petitioner’s and mr lee’s illegal actions the disgorgement was not a fine or penalty paid to the government within the meaning of sec_162 on date the federal government filed a three- count criminal information against petitioner in the u s district_court for the southern district of new york charging him with one count each of mail fraud u s c sec_1341 wire fraud u s c sec and securities fraud u s c sec_78j b and 78ff and c f_r sec 10b-5 united_states v wang docket no commissioner ktd s d n y it was alleged that petitioner had taken or stolen confidential business information from morgan stanley and its clients the information contained the names of companies about which petitioner provided insider information to mr lee and mr cronin and also contained charges that insider trading occurred with respect to at least companies petitioner waived indictment and pled guilty to each criminal count he was sentenced to years’ imprisonment and years’ probation petitioner served approximately months in a federal prison from date to date petitioner engaged two law firms to represent him in legal matters arising from his insider trading during and petitioner incurred legal fees and litigation costs that totaled dollar_figure petitioner’s father stephen s wang sr paid petitioner’s legal bills in the amounts of dollar_figure and dollar_figure during and respectively mr wang sr used savings borrowed money employer savings_plan withdrawals and vacation time converted to cash in order to pay his son’s legal expenses before petitioner’s incarceration mr wang sr made out the checks for the legal fees jointly to petitioner and the law firm and gave the checks to petitioner after petitioner’s incarceration mr wang sr issued his checks directly to the law firm and did not obtain petitioner’s endorsement although mr wang sr liquidated assets and incurred debt to pay about dollar_figure of his son’s legal expenses in he sold stock in a taiwanese company for over dollar_figure million in petitioner in connection with the legal expenses executed three promissory notes to his father totaling dollar_figure notes the first note was drafted by an attorney for mr wang sr and was used as a model for the two subsequent notes the notes were unsecured did not require monthly payments and did not begin to accrue interest until in date petitioner executed a note to replace the notes and extended the maturity_date for years providing for accrual of interest during the extended period as of the time of trial petitioner had not made any payments of interest or principal on the replacement note or the notes on his tax_return petitioner reported gross_income of dollar_figure consisting of wages from morgan stanley and dollar_figure of taxable interest_income he did not report his dollar_figure insider trading income dollar_figure of which was included in his gross_income by respondent on his tax_return petitioner reported gross_income of dollar_figure his wages from morgan stanley and he did not report the dollar_figure insider trading income included in his gross_income by respondent for respondent allowed petitioner a dollar_figure deduction for the disgorgement of his insider trading income which resulted in no tax_deficiency for that year respondent determined however that the disgorgement deduction was not in connection with a trade_or_business and accordingly did not generate a nol that could be carried back to under respondent’s determination most about dollar_figure of the dollar_figure disgorgement deduction remained effectively nondeductible on date petitioner executed a form_872 consent to extend the time to assess tax intended to extend the assessment_period to date the form_872 was executed after date after the normal 3-year period for assessment under sec_6501 had expired the form_872 was executed before date within the 6-year period for assessment under sec_6501 that section applies where substantial omissions from gross_income exist the form_872 however did not contain any explanation or indication of whether the period for assessment was then open or under which particular provision it may be open for the tax_year when he signed the form_872 petitioner was represented by an attorney who also signed the form subsequently on or about date and date the parties executed form sec_872 to extend the assessment_period to date and date respectively the notice_of_deficiency was mailed on date 1987--period for assessment opinion as a preliminary matter we consider petitioner’s contention that the assessment_period had expired before respondent mailed the notice_of_deficiency there was in excess of a percent omission of gross_income on petitioner’s tax_return and the 6-year period for assessment is applicable see sec_6501 petitioner executed a form_872 in date before the 6-year assessment_period expired petitioner contends that the form_872 is invalid or without effect because it did not specify that the 6-year assessment_period was applicable accordingly petitioner argues that the assessment_period expired before the notice_of_deficiency was mailed an agreement to extend the assessment_period must be executed before the expiration of the applicable statutory period for assessment or the period agreed upon by the taxpayer and the secretary in a prior agreement sec_6501 there is no requirement however that the parties’ consent or agreement contain a reference to the applicable statutory provision under which the assessment_period remains open additionally our holding that petitioner filed a fraudulent return would also permit the tax for that year to be assessed at any time see sec_6501 therefore the assessment_period had not expired at the time respondent mailed the notice_of_deficiency to petitioner was petitioner’s activity a trade_or_business petitioner has admitted that he had unreported income in the amounts of dollar_figure and dollar_figure for and respectively petitioner’s dollar_figure deduction claimed for the disgorgement was allowed but it only affected the dollar_figure of the insider information income earned for because respondent disallowed any carryback to the dollar_figure earned in petitioner also seeks to claim legal expenses of dollar_figure and dollar_figure paid during and respectively respondent disallowed those deductions on the grounds that they were not paid_by petitioner and or were not incurred_in_a_trade_or_business because of respondent’s allowing dollar_figure of the dollar_figure disgorgement deduction against the dollar_figure of unreported income no deficiency was determined for because respondent determined that petitioner was not in a trade_or_business no part of the dollar_figure difference that was not deductible in could be carried to other taxable years the parties advanced several arguments and the pivotal question for each is whether petitioner was in a trade_or_business although respondent determined that petitioner is entitled to a deduction for the disgorgement an nol was disallowed because of the determination that petitioner’s activity was not a trade_or_business a prerequisite here for a carryback in that context we must decide whether petitioner was in a separate trade and or business of selling insider information or whether the expenses were connected with petitioner’s status as an employee petitioner stipulated that he had unreported income of dollar_figure in from the sale of insider information petitioner contends that he is not liable for an income_tax deficiency for because he sustained nol’s for and that may be carried back to in particular petitioner argues that he is entitled to deduct legal expenses in and and the disgorgement of his insider trading profits in as business_expenses he contends that the legal fees and respondent did not argue or determine that the deduction for the disgorgement or the allowance of a net_operating_loss nol was against public policy in the deficiency_notice respondent determined unreported income of dollar_figure respondent did not seek to amend the answer but at trial and on brief sought an increased deficiency and additions to tax petitioner’s admission that he had unreported income of dollar_figure caused the issue to have been tried by consent of the parties see rule b disgorgement were related to his business activities in the securities industry and therefore are deductible business_expenses respondent maintains that petitioner’s expenditures are not business_expenses because his insider trading activity was not related to his employment at morgan stanley and petitioner was not in a separate trade_or_business of selling insider information respondent has permitted petitioner to deduct the disgorgement under sec_165 as a loss incurred in an activity entered into for profit that does not constitute a trade_or_business a sec_165 nonbusiness loss deduction cannot create an nol_carryback sec_172 respondent also argues that petitioner is not entitled to deduct the legal expenses under either sec_162 or sec_212 because the expenses were paid_by petitioner’s father the first issue for our consideration is whether petitioner’s selling of insider information constituted a trade_or_business petitioner asserts that the sale of insider information was in connection with his employment at morgan stanley and that his job provided him with the opportunity and means to engage in insider trading petitioner also argues that he made the disgorgement to protect his business reputation and future employment although petitioner obtained the insider information in the course of his position with morgan stanley his use and disclosure of the information for profit was not within the scope of his employment petitioner violated his confidentiality agreement with morgan stanley by disclosing and using for his personal gain confidential information that he acquired through his employment respondent attempts to analogize petitioner’s actions to those of an employee who embezzles money from his employer repayment of embezzled funds is not an ordinary and necessary business_expense of being an employee because an embezzler does not act in the course of his employment when taking the money see eg 67_tc_388 morrison v commissioner tcmemo_1981_617 whitler v commissioner tcmemo_1980_214 petitioner’s use and disclosure of the insider information was not in connection with or furtherance of his employment or for a business_purpose of his employer morgan stanley cf 91_tc_352 bribery charge against taxpayer related to his employment because bribe advanced purposes of employer although taxpayer's employer did not instruct him to offer bribe while petitioner’s sale of insider information was facilitated by his employment it was not directly or proximately related to his job at morgan stanley petitioner is not entitled to deduct the legal fees or disgorgement as business_expenses of being a financial analyst next we consider whether petitioner is entitled to deduct the disgorgement payment or the legal fees in connection with the separate trade_or_business of selling insider information to be a trade_or_business a taxpayer’s activity must be frequent regular and continuous 480_us_23 90_tc_1263 affd 877_f2d_1075 1st cir activities that are sporadic do not qualify as a trade_or_business see 91_tc_660 whether petitioner was engaged in a trade_or_business is a question of fact 312_us_212 it has not been established on this record that petitioner’s sales of insider information were continuous and occurred regularly he obtained insider information and sold it to others until his activities were discovered by the sec however his internship with morgan stanley was intended for a limited period after which petitioner intended to finish his college education the civil complaint filed by the sec contained accusations that petitioner sold insider information involving at least companies resulting in dollar_figure million in profits in connection with mr lee’s trading securities the criminal charges against petitioner identified five companies about which petitioner sold insider information to mr lee and mr cronin the criminal information also contained allegations that petitioner had sold insider information with respect to at least companies the five instances of selling insider information to mr lee and mr cronin as set forth in the criminal charges were separate and occurred over several months with respect to the other instances alleged in the civil and criminal documents there is insufficient detail to determine that petitioner's activity was frequent regular and continuous on the basis of this record we conclude and hold that petitioner’s sale of insider trading information was sporadic and represented a limited opportunistic transactional relationship with mr lee accordingly petitioner was not in a trade_or_business in connection with his insider trading activities petitioner contends that the legal expenses paid for his defense in civil and or criminal litigation that arose in connection with his sale of insider information are deductible under sec_162 respondent however argues that petitioner is not entitled to a deduction because the legal expenses were paid_by his father petitioner maintains that his father lent him money to pay his legal expenses and argues that he intended to repay his father as evidenced by promissory notes alternatively petitioner argues that he is entitled to deduct the legal fees because his father paid his legal expenses as a gift to petitioner because we have decided that petitioner was not engaged in a trade_or_business in connection with his sales of insider information it is unnecessary to decide whether he paid the legal expenses that is so because respondent has already allowed the deduction of the disgorgement under sec_165 consuming all of the income reportable for petitioner’s ability to deduct any portion of the or legal payments is governed by the sec_172 net_operating_loss provisions a taxpayer engaged in a trade_or_business may be entitled to carry a resulting nol deduction to other taxable years an nol is the excess of deductions over the taxpayer's gross_income subject_to certain modifications specified in sec_172 sec_172 nonbusiness expenses and losses are not included in nol’s and may not be carried back sec_172 77_tc_246 affd per curiam 682_f2d_207 9th cir the sec_165 loss not from a trade_or_business of the disgorgement would not create an nol for petitioner’s or tax_year that could be carried back to prior years including sec_172 likewise because petitioner is not in a trade_or_business in connection the disgorgement of petitioner’s profits is governed by sec_165 the distinction between losses_and_expenses is found primarily in the nature and occasion of the expenditure it is well settled that deductions for cash forfeitures and confiscations if allowed at all are normally allowed as loss deductions under sec_165 69_tc_75 affd per curiam 611_f2d_1160 5th cir with his sales of insider information an nol would not result from the payment of the legal expenses_incurred in or we hold that petitioner is not entitled to carry back an nol deduction from or to the year in controversy in this case does sec_1341 apply to petitioner’s disgorgement payment having decided that petitioner is not entitled to an nol_carryback to we consider his alternative argument that sec_1341 applies to the disgorgement payment in particular petitioner argues that he is entitled to a tax_credit under sec_1341 equal to the tax attributable to the inclusion of the dollar_figure disgorgement in his income sec_1341 permits a special computation method for the tax_liability of a taxpayer who has received income in excess of dollar_figure in year under a claim of right included the amount in income and in a subsequent taxable_year was required to make restoration of the income to another because it was established that the taxpayer did not have an unrestricted right to the income sec_1341 sec_1_1341-1 income_tax regs sec_1_1341-1 income_tax regs continues with the definition income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item and restoration to another means a restoration resulting because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or portion thereof sec_1341 is titled claim of right but the statutory language used to describe that concept is that the income item must have been includable because it appeared that the taxpayer had an unrestricted right to it emphasis added the above- quoted regulations however again use the term claim of right in the process of defining the operative terms of sec_1341 the concept of claim of right accordingly must be part of our consideration of sec_1341 issues respondent contends that petitioner is not entitled to use sec_1341 because petitioner never included the proceeds of the illegal sale of insider information in his gross_income for petitioner did not have an unrestricted right to the income ie in cases usually involving embezzlement courts have held that the illegal income is not held under a claim of right and in general illegally obtained income does not per se give rise to a claim of right petitioner disagrees with respondent’s contentions and argues that 96_tc_713 a case involving a securities trader who was allowed sec_1341 relief is substantially_similar factually and should be followed sec_1341 was enacted in to address the type of situation that existed in 340_us_590 in that case the taxpayer repaid in a later year part of a bonus received erroneously in a prior year that was closed for tax purposes because of those circumstances the taxpayer lost the benefits of being able to calculate the reduction of income in the year of receipt of the bonus those benefits included interest from a refund of the tax paid earlier and differing tax_rates between the years of receipt and repayment although sec_1341 does not address the question of interest it does address other possible benefits that might have been available from the deduction or computation of the tax in the earlier year respondent contends that sec_1341 generally does not apply to circumstances where the income is obtained through illegal means the cases that have addressed this issue however generally involve embezzlement or a similar circumstance where the taxpayer was entrusted with another's cash or assets we could find only one sec_1341 illegal income case that did not involve embezzlement or similar circumstances on the basis one case involved the misappropriation of a lawyer’s clients’ trust funds which in all material respects is the same as embezzlement especially with respect to the question of whether a taxpayer has a claim of right appearance of an unrestricted right with respect to the item in question see o'hagan v commissioner tcmemo_1995_409 of the embezzlement cases the court in that case decided that the result in the embezzlement case s cannot be limited only to embezzlers instead the statute’s ‘unrestricted right’ language must be read to exclude from its coverage all those who receive earnings knowing themselves to have no legal right thereto 553_fsupp_558 m d fla in a memorandum opinion of this court the generalized holding of perez was relied upon in circumstances where a lawyer converted his client’s trust fund to his own use o’hagan v commissioner tcmemo_1995_409 factually however it is difficult to distinguish a lawyer’s conversion of a client’s funds entrusted to him from other forms of embezzlement in both instances the taxpayer did not have and knew he did not have a claim of right or appearance of unrestricted right to the funds any analysis of the claim of right concept in conjunction with embezzlement cases must focus on a line of cases surrounding 366_us_213 in james the supreme court reversed its holding in 327_us_404 that embezzled funds were not includable in gross_income wilcox was in part predicated on the embezzler’s lack of a claim of right to the alleged gain u s pincite in james v united_states supra pincite the court reasoned that when a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent citation omitted the requirement to report embezzled funds for tax purposes even though the embezzler taxpayer may not have had a claim of right to the funds was analyzed in 67_tc_388 in that case an embezzler failed to meet the first qualification of sec_1341 ie the embezzler did not have a claim of right to the embezzled funds id pincite we agree with respondent that with respect to embezzlement gains it is well established that sec_1341 is not available it does not necessarily follow however that taxpayers with illegal income per se are not entitled to use sec_1341 with respect to each taxpayer it would be necessary to decide whether his circumstances meet the requirements of sec_1341 embezzlers do not meet the claim of right requirement of sec_1341 because there was no claim of right not because the income or gain was illegally obtained sec_1341 applies only if the taxpayer appeared to have an unrestricted right to the income in the year of receipt sec_1341 sec_1_1341-1 income_tax regs here petitioner’s and mr lee’s activities were illegal in every respect petitioner’s act of obtaining the insider information his sale of insider information to others and the use of the information by others were all illegal acts although mr lee did not place any restrictions on use of the funds paid to petitioner under securities laws petitioner did not have a claim of right or the appearance of an unrestricted right to the money he had then knowingly committed a crime and he was subject_to criminal penalties and to the sec’s remedy of disgorgement in petitioner’s disgorged profits were placed in a receivership fund to be used as restitution for investors who could show a loss due to petitioner’s and or mr lee’s illegal actions under these circumstances we hold that petitioner does not pass the sec_1341 requirement and that he is not entitled to sec_1341 relief petitioner argued that his circumstances were similar to those of 96_tc_713 in that case the taxpayer a shareholder in a stock brokerage purchased stock_options on the basis of insider information and realized gain from the sale of the options although the taxpayer was not criminally prosecuted he was sued by the option brokers with whom he had made the trades and profit due to insider information in a year subsequent to the option transactions disgorgement is used as a deterrent and is intended to make the improper use of security information unprofitable 8_f3d_653 9th cir 991_f2d_1486 9th cir 944_f2d_80 2d cir the amount disgorged must be reasonable ie approximately equal to the violator’s profits hateley v sec supra pincite the taxpayer settled the civil suit by disgorging to the option brokers part of his profit from the sale of the options in barrett the taxpayer was allowed to use sec_1341 after the court found that the taxpayer did not have an unrestricted right to the profits or in other words that the taxpayer had a legal_obligation to restore the item id pincite although barrett is factually similar to the case under consideration the holding in that case concerned sec_1341 the court in barrett however did not consider whether there was a claim of right or the appearance of unrestricted right to income from option purchases the focus in barrett was whether the repayment was due to a restriction on the taxpayer ie whether the taxpayer had an obligation to pay the option brokers who had sued him because of our holding that petitioner did not meet the first prong of the sec_1341 requirements we need not consider whether petitioner met the other requirements of sec_1341 accordingly petitioner does not qualify for sec_1341 treatment with respect to the disgorgement payment additions to tax for fraud under sec_6653 the next issue for our consideration is whether petitioner is liable for additions to tax for fraud under sec_6653 and b or in the alternative for negligence under sec_6653 and b sec_6653 imposes an addition_to_tax equal to percent of the underpayment attributable to fraud additionally sec_6653 imposes an addition_to_tax equal to percent of the interest due on an underpayment attributable to fraud respondent has the burden of proving fraud by clear_and_convincing evidence rule b to satisfy this burden respondent must prove that petitioner intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 80_tc_1111 respondent determined additions to tax for under sec_6653 and b the version of sec_6653 that applied to petitioner’s return see tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 in the answer respondent incorrectly alleged that the fraud additions for should have been asserted under sec_6653 and a prior version of sec_6653 similarly in the answer respondent asserted alternate additions to tax for negligence for under sec_6653 and a prior version of sec_6653 the version of sec_6653 applicable to taxable_year is sec_6653 and b tra sec_1503 with respect to the fraud additions to tax the deficiency_notice cited the version of sec_6653 applicable to the year in issue and properly informed petitioner of respondent’s determination respondent’s assertion in the answer of a prior version of sec_6653 and b for the additions is an error in form only and does not have a substantive effect on this case in any event citation of a prior version of sec_6653 and b is immaterial to the outcome of the case because respondent bears the burden on both the fraud and negligence additions to tax see rule the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 69_tc_391 fraud is never presumed and must be established by affirmative evidence of fraudulent intent 829_f2d_828 9th cir affg tcmemo_1986_223 55_tc_85 fraud may be proven by circumstantial evidence because direct proof of the taxpayer’s intent is seldom available 317_us_492 rowlee v commissioner supra courts have developed a nonexclusive list of factors that establish fraudulent intent understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of assets failure_to_file tax returns filing false documents failure to cooperate with tax authorities dealing in cash and engaging in illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 94_tc_316 91_tc_874 a taxpayer’s intelligence education and experience are relevant in determining fraudulent intent 99_tc_202 from the record in this case we hold that petitioner’s return was fraudulent he pled guilty to securities mail and wire fraud in connection with his acquisition and sale of insider information he failed to report any of the income he received from the sales in either or reporting the illegal income would have increased the risk that petitioner’s illegal activities would be detected reluctance to report illegal income because of the chances that the illegal source of the income will be discovered does not preclude a tax_evasion motive recklitis v commissioner supra pincite moreover participation in illegal activities is a badge of fraud bradford v commissioner supra in addition petitioner attempted to conceal his illegal activities and income by dealing in cash and using a bank account under fictitious names he did not maintain any records of the illegal income or how he used the money received from selling insider information petitioner argues that he did not have fraudulent intent because he did not consider whether or not to report the illegal income petitioner’s argument is unpersuasive he is a well- educated and knowledgeable taxpayer in college he took a number of business courses including a class on federal_income_tax accounting petitioner does not deny that he knew that illegal income was taxable and was aware of his reporting obligations in addition petitioner understood that he received cash he did not use his own name on the bank account to avoid detection of his illegal activity and income we are satisfied that respondent has proven by clear_and_convincing evidence that petitioner had a fraudulent intent petitioner is liable for the additions to tax for fraud under sec_6653 and b consequently we do not need to consider respondent’s alternate assertion that petitioner is liable for additions to tax for negligence addition_to_tax under sec_6661 the final issue for our consideration is whether petitioner is liable for a sec_6661 addition_to_tax sec_6661 imposes an addition_to_tax of percent of any underpayment attributable to a substantial_understatement of tax an understatement is the excess of the correct_tax over the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure sec_6661 the understatement can be eliminated if substantial_authority existed for the taxpayer’s treatment of the item in dispute or if the taxpayer adequately disclosed relevant facts regarding treatment of the item on the return sec_6661 sec_1 a income_tax regs petitioner has the burden to show that he is not liable for the sec_6661 addition_to_tax rule a petitioner has not made any arguments or presented any evidence regarding the sec_6661 addition_to_tax accordingly we find that petitioner is liable for an addition_to_tax under sec_6661 for see 105_tc_324 decision will be entered under rule
